The opinion of the court was delivered by
Bennett, J.
The only question in the case is in relation to the effect of the statute of 1852, relative to assignments, in respect to the act of 1843, which declares all general assignments to be null and void. Does the latter act operate by implication to repeal the former? In the case of Bartlett v. King, 12 Mass. 545, the rule is laid down, that a subsequent statute revising the whole subject matter of a former one, and evidently intended as a substitute for it, although it contains no express words to that effect, will still operate to repeal the former statute. This rule, we think, is warranted by the case, as well as by reason and common sense.
The statute of 1843, in general terms, declares all general assignments made by debtors for the benefit of creditors, null and void, as against the creditors of the assignor. We think it is quite clear that the law of 1852 was designed as a substitute for the then 'existing law on the subject of assignments.
The act of 1852 is entitled “an act in relation to assignments.”
The first section in the act provides for the manner in which all assignments thereafter made by debtors for the benefit of creditors shall be executed.
The second section declares that every assignment shall be specific, and accompanied with an inventory, etc.
The other sections provide in detail for a course of proceedings which are evidently designed to guard the rights of the creditors, and secure a faithful administration of the trust. The design of legislature to revise the law in relation to assignments is too obvious to be mistaken, and it can not be supposed that the legislature intended to continue in force the statute of 1843. The provisions of the statute of 1852 are all general in their terms, and incompatible with the act of 1843. The act of 1855 provides that all assignments made under the act of 1852, shall be for the benefit of all the creditors of the assignors in proportion to their respective claims, thus denying to the assignor the right to give preferen*347ces. This evidently contemplates a general assignment of a man’s property.
The result is, that the act of 1852, must, by implication, be a repeal of the act of 1843. Judgment affirmed.